—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Comptroller which denied petitioner’s requests for ordinary and accidental disability retirement benefits.
We reject petitioner’s contention that respondent Comptrol*862ler erred in denying her applications for accidental and ordinary disability retirement benefits. Although the medical experts testifying at the hearings agreed that petitioner had chronic back sprain and a bulging disc at the L4-L5 and L5-S1 levels, they disagreed regarding the significance of these findings. Petitioner’s expert opined that the bulge was significant while the expert for respondent State and Local Employees’ Retirement System concluded that the bulging was not unusual and presented no problem. The experts also differed as to petitioner’s prognosis. Her physician stated that she was permanently incapacitated from performing her duties as a groundskeeper. The Retirement System’s physician testified to the contrary. It was for the Comptroller to evaluate the conflicting medical evidence (see, Matter of Ramseur v Regan, 154 AD2d 869) and it was within his authority to accord greater weight to the testimony of one physician over another (see, Matter of Walker v Regan, 97 AD2d 878). Because we find substantial evidence in the record to support the Comptroller’s determination, it must be upheld (see, Matter of Heavey v Regan, 161 AD2d 917).
Mikoll, J. P., Yesawich Jr., Mercure and Crew III, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.